DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         AHMAD DASTJERDI,
                             Appellant,

                                    v.

                         SIAVASH AMANISH,
                              Appellee.

                              No. 4D16-2289

                          [September 6, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Acting Circuit Judge; L.T. Case No.
502003CA01277XXXXMB.

  Alan P. Dagen of The Law Offices of Alan Dagen, P.A., Weston, for
appellant.

  Aram Caldarera Bloom of Shapiro, Blasi, Wasserman & Hermann, P.A.,
Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.